Order filed July 31, 2014.




                                     In The

                       Fourteenth Court of Appeals
                                 ____________

                             NO. 14-14-00295-CV
                                 ____________

                         SHAVONNE LEON, Appellant

                                       V.

                HOUSTON HOUSING AUTHORITY, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1040205

                                  ORDER

      Appellant’s brief was due July 14, 2014. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before August 15, 2014,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                     PER CURIAM